DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention A: Claims 7-12, drawn to a reader head fabrication assembly, classified in G01R33/0052
Invention B: Claims 13-20, drawn to a method, classified in G11B5/3163 
The inventions are distinct, each from the other because of the following reasons:

	Inventions A and B are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the product as claimed in invention A can be used in a materially different process of using the product than that of invention B - namely a process that is used to produce a reader head (note that the process of invention B could be used to merely produce a sensor stack).

	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. The inventions have acquired a separate status in the art in view of their different classification;
b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. The inventions require a different field of search
d. The inventions are likely to raise a different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112(a)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	During a telephone conversation with Jon Deppe on 9/28/2022 a provisional election was made without traverse to prosecute the invention of Invention A, Claims 7-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
2.	Claims 10 and 11 are objected to because of the following informalities: 
In Claim 10, define the acronym “AFM” in accordance with the specification 
In Claim 11, define the acronym “SAF” in accordance with the specification 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claims 7-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuzawa et al. (US 2009/0162698 A1) (hereinafter "Fukuzawa").
	Regarding Claim 7, Fukuzawa teaches of a reader head fabrication assembly (assembly comprising the sensor stack tool shown in Fig. 7) comprising: 
	a sensor stack tool (Fig. 7) (see at least [0187]-[0189], [0284], Figs. 1, 7 and note that the sensor stack tool of Fig. 7 is used to produce the sensor stack shown in Fig. 1 which ultimately becomes a reader head); and 
	an in-situ rapid anneal module (“lamp”) docked onto the sensor stack tool (the “lamp” that is placed at the “substrate holder” and emits infrared rays to effect “rapid thermal annealing” constitutes an in-situ rapid anneal module and this module is docked onto the sensor stack tool of Fig. 7 - see at least [0179]-[0186] and Fig. 7) and configured to: 
		individually anneal select layers of a sensor stack (the layers of the sensor stack shown in Fig. 1) after deposition of each select layer during a stack deposition sequence (see at least [0179]-[0186] and Figs. 1, 7 and note that individual layers may be rapidly annealed one at a time and thus “individually”). 
Note that the limitations of “the select layers including: an MgO barrier layer, the MgO barrier layer undergoing the following steps: 1) depositing the MgO barrier layer; 2) annealing the deposited MgO barrier layer; and 3) cryo-cooling the annealed MgO barrier layer” are product-by-process limitations that are claiming method steps of producing a layer of a sensor stack that the claimed “fabrication assembly” is only configured to “individually anneal”. 
According to MPEP section 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, the reader head fabrication assembly taught by Fukuzawa comprises each and every structural component claimed in Claim 1 disposed in the arrangement as claimed (as presented above). Moreover, Fukuzawa teaches that it is possible to individually anneal any layer of a sensor stack (see at least [0179]-[0186] and Figs. 1, 7) which would necessarily include an MgO barrier layer. Since “determination of patentability is based on the product itself” and “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, Fukuzawa anticipates the apparatus of Claim 1 regardless of what type of layers the “select layers” are that the apparatus is configured to “individually anneal” and regardless of the “steps” used to form those select layers. It should be noted that even though Fukuzawa does teach of individually annealing layers of the sensor stack, including an MgO barrier layer (161) (see at least [0078], [0179]-[0186] and Fig. 1), and that cryo-cooling layers of a sensor stack is known in the art (as taught by e.g. Parkin (US 2009/0324814 A1) - see at least [0071], Figs. 2A and 9 and note that a temperature of 4K is well below the accepted cryogenic temperature of -180° C)), these teachings are not needed to anticipate or render obvious the product-by-process limitations of Claim 7 since “[T]he patentability of a product does not depend on its method of production”. Since Fukuzawa anticipates all of the structure claimed in Claim 7 (as is presented above), Claim 7 is anticipated by Fukuzawa. 

	Regarding Claim 8: Claim 1 establishes a “fabrication assembly” that is only configured to “individually anneal” select layers of a sensor stack and Claim 8 further limits the layers of a sensor stack. Thus, Claim 8 does not further limit the “fabrication assembly” but rather the layers of the sensor stack that the fabrication assembly would be capable of individually annealing. Thus, to meet the limitations of Claim 8, the “fabrication assembly” of Fukuzawa would need to be capable of individually annealing layers of a sensor stack wherein that sensor stack “includes an additional layer deposited on the MgO barrier layer, and a cap layer deposited on the sensor stack”. In the instant case, Fukuzawa teaches that it is possible to individually anneal any layer of a sensor stack (see at least [0179]-[0186] and Figs. 1, 7) which would necessarily include a sensor stack that “includes an additional layer deposited on the MgO barrier layer, and a cap layer deposited on the sensor stack”. Moreover, albeit unnecessary to anticipate Claim 8, note that the sensor stack taught by Fukuzawa does comprise an additional layer (17) deposited on the MgO barrier layer (161), and a cap layer (19) deposited on the sensor stack (see at least [0037] and Fig. 1). Fukuzawa accordingly anticipates Claim 8. 

	Regarding Claim 9: Claim 1 establishes a “fabrication assembly” that is only configured to “individually anneal” select layers of a sensor stack and Claim 9 further limits the layers of a sensor stack. Thus, Claim 9 does not further limit the “fabrication assembly” but rather the layers of the sensor stack that the fabrication assembly would be capable of individually annealing. Thus, to meet the limitations of Claim 9, the “fabrication assembly” of Fukuzawa would need to be capable of individually annealing layers of a sensor stack wherein that sensor stack “includes a seed layer, the seed layer annealed after deposition”. In the instant case, Fukuzawa teaches that it is possible to individually anneal any layer of a sensor stack (see at least [0179]-[0186] and Figs. 1, 7) which would necessarily include a sensor stack that “includes a seed layer, the seed layer annealed after deposition”. Moreover, albeit unnecessary to anticipate Claim 9, note that the sensor stack taught by Fukuzawa does comprise a seed layer (12) that may be annealed after deposition (see at least [0040]-[0041], [0179]-[0186] and Fig. 1). Fukuzawa accordingly anticipates Claim 9. 

	Regarding Claim 10: Claim 1 establishes a “fabrication assembly” that is only configured to “individually anneal” select layers of a sensor stack and Claim 10 further limits the layers of a sensor stack. Thus, Claim 10 does not further limit the “fabrication assembly” but rather the layers of the sensor stack that the fabrication assembly would be capable of individually annealing. Thus, to meet the limitations of Claim 10, the “fabrication assembly” of Fukuzawa would need to be capable of individually annealing layers of a sensor stack wherein that sensor stack “includes an AFM layer deposited on the annealed seed layer, the AFM layer annealed after deposition”. In the instant case, Fukuzawa teaches that it is possible to individually anneal any layer of a sensor stack (see at least [0179]-[0186] and Figs. 1, 7) which would necessarily include a sensor stack that “includes an AFM layer deposited on the annealed seed layer, the AFM layer annealed after deposition”. Moreover, albeit unnecessary to anticipate Claim 10, note that the sensor stack taught by Fukuzawa does comprise an AFM layer (“antiferromagnetic layer” - (13)) deposited on the seed layer (12) that may be annealed, wherein the AFM layer may be annealed after deposition (see at least [0047], [0179]-[0186] and Fig. 1). Fukuzawa accordingly anticipates Claim 10.

	Regarding Claim 11: Claim 1 establishes a “fabrication assembly” that is only configured to “individually anneal” select layers of a sensor stack and Claim 11 further limits the layers of a sensor stack. Thus, Claim 11 does not further limit the “fabrication assembly” but rather the layers of the sensor stack that the fabrication assembly would be capable of individually annealing. Thus, to meet the limitations of Claim 11, the “fabrication assembly” of Fukuzawa would need to be capable of individually annealing layers of a sensor stack wherein that sensor stack “further includes a SAF layer deposited on the annealed AFM layer”. In the instant case, Fukuzawa teaches that it is possible to individually anneal any layer of a sensor stack (see at least [0179]-[0186] and Figs. 1, 7) which would necessarily include a sensor stack that “further includes a SAF layer deposited on the annealed AFM layer”. Moreover, albeit unnecessary to anticipate Claim 11, note that the sensor stack taught by Fukuzawa does comprise a SAF layer (“synthetic pin” layer (142) that is “antiferromagnetic”) deposited on the AFM layer that may be annealed (see at least [0061], [0179]-[0186] and Fig. 1). Fukuzawa accordingly anticipates Claim 11.

	Regarding Claim 12: Note that the limitation “wherein the MgO barrier layer is deposited on the SAF layer” does not further limit the claimed “fabrication assembly” but rather establishes an ordering of layers of a sensor stack wherein the claimed fabrication assembly merely needs to be able to “individually anneal” layers of the sensor stack. In the instant case, Fukuzawa teaches that it is possible to individually anneal any layer of a sensor stack (see at least [0179]-[0186] and Figs. 1, 7) which would necessarily include a sensor stack “wherein the MgO barrier layer is deposited on the SAF layer”. Moreover, albeit unnecessary to anticipate Claim 12, note that the sensor stack taught by Fukuzawa does have the MgO barrier layer (161) deposited on the SAF layer (see at least [0078], [0179]-[0186] and Fig. 1). Fukuzawa accordingly anticipates Claim 12.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2003/0035253 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/29/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762